Title: From James Madison to John Binns and Others, 11 February 1813
From: Madison, James
To: Binns, John


GentlemenWashington Feby. 11. 1813
I have recd. your communication on behalf the naturalized Citizens in & near Philada. who were born within the B. Dominions, occasioned by the proclamation of the Prince Regent of G. Britain dated the 26. of Ocr. last, and by other indications of a purpose of subjecting to the penalties of British law, such of that description of Citizens as shall have been taken in arms agst. G. Britain.
As the British laws and practice confer all the rights & immunities of natural born subjects, on aliens serving even a short period on board B. vessels, it might have been concluded, that an intention would have been neither formed nor proclaimed by the Head of that nation which is as inconsistent with its own example, as it is repugnant to reason & humanity.
The rights of naturalized Citizens being under the same guaranty of the national faith & honor, with the rights of other Citizens, the former may be assured, that it is the Determination as it will be the duty of the Executive Dept. of the Govt., to employ whatever just means may be within its competency, for enforcing the respect which is due from the Enemy, to the rights & persons of those who combat under the banners, & in defence & maintenance of the rights & safety, of their adopted Country. Accept my friendly respects
J. M.
